        Case 2:20-cr-00018-DLC Document 24 Filed 09/23/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION


UNITED STATES OF AMERICA,                            CR 20–18–BU–DLC

                     Plaintiff,

        vs.                                                ORDER

DILLON RAE BYERS,

                     Defendant.


      Before the Court is the Government’s Unopposed Motion for Video

Testimony. (Doc. 23.) The Government requests that Brian Frost with the

Montana Department of Justice be allowed to testify at the upcoming suppression

hearing via video conferencing. (Id.)

      IT IS ORDERED that the Motion (Doc. 23) is GRANTED. The

Government shall make arrangements for Mr. Frost to attend the suppression

hearing via video conferencing.

      DATED this 23rd day of September, 2020.
